Appeal by the defendant from a judgment of the Supreme Court, Queens County (Spires, J.), rendered May 16, 2001, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the court properly refused to excuse a prospective juror for cause, as he indicated that he would be able to follow the law as provided by the court (see People v Rudolph, 266 AD2d 568, 568-569 [1999]; People v Archer, 210 AD2d 241 [1994]; People v Lee, 193 AD2d 759, 760 [1993]).
The defendant’s remaining contentions, raised in his supplemental pro se brief, either are unpreserved for appellate review or without merit. Santucci, J.P., Florio, Schmidt and Rivera, JJ., concur.